Case 1:19-cv-00641-LY Document 85 Filed 11/14/19 Page 1 of 1




                                 S.
                             a
                                           Q.
         U)
         Lr)
                         .                      -.


                Cer
                                                         -J
                          TRAVIS COUNTY DISTRICT CLERK
                          P.O. BOX 679003
                          AUSTIN, TX 78767
                 DA
                Post
         U
         RI     Total   Postage and Fees
         fl.I


                Sent To

           3
         N
